NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                       JUN 21 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JAMES K. SONG; et al.,                         No.   19-17450

               Plaintiffs-Appellants,          D.C. No. 5:18-cv-06283-LHK

ADAM E. ENGEL,
                                               MEMORANDUM*
               Appellant,

     v.

AARON DRENBERG,

               Defendant-Appellee,

and

ALEXA PETTINARI; MARK L.
PETTINARI,

               Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted June 16, 2021**
                             San Francisco, California

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER, M. SMITH, and VANDYKE, Circuit Judges.

      Plaintiffs-Appellants James K. Song, FaircapX, Inc., Mithrandir, Inc., Faircap

Partners, LLC, and Faircap Angels, Inc., and Appellant Adam E. Engel, appeal

various discovery rulings after Plaintiffs-Appellants voluntarily dismissed their case

without prejudice before the district court.1 Our jurisdiction under 28 U.S.C. § 1291

extends only to appeals from “final decisions.” We lack jurisdiction over this appeal

because a voluntary dismissal without prejudice is generally not a final judgment,

see Galaza v. Wolf, 954 F.3d 1267, 1270 (9th Cir. 2020) (“We have … ruled that a

voluntary dismissal without prejudice is ordinarily not a final judgment from which

the plaintiff may appeal.” (emphasis in original) (citation and internal quotation

marks omitted)), and no exception to that general rule applies here. See id. at 1272;

see also James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1070 (9th Cir. 2002).

      Moreover, the discovery rulings challenged by appellants are not immediately

appealable under the collateral order doctrine.       See Mohawk Indus., Inc. v.

Carpenter, 558 U.S. 100, 103, 113 (2009); Cunningham v. Hamilton County, 527

U.S. 198, 200, 210 (1999); Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1221 n.3,

1221–22 (9th Cir. 2018); Admiral Ins. Co. v. U.S. Dist. Ct. for Dist. of Arizona, 881

F.2d 1486, 1490 (9th Cir. 1989).


1
  Because the parties are familiar with the facts, we recite them here only as
necessary.

                                          2
Accordingly, we dismiss this appeal for lack of jurisdiction.

DISMISSED.




                                   3